Detailed Office Action
	The communication dated 5/23/2019 has been entered and fully considered. Claim 1-7 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: in line 18 replace “HAP method” with “hydroxyapatite (HAP) method”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over FUNAMIZU (JP-2015182246-A and its English translation), hereinafter FUNAMIZU, in view of MIDORIKAWA (JP-2015211941-A and its English translation). Note that the italicized text below are the instant claims.
Regarding claims 1 and 7, FUNAMIZU discloses A method of recovering a urine-derived nutrient salt from a used absorbent article that includes urine {[0001]}, the method including: 
an inactivating step in which a used absorbent article is immersed in a calcium compound-containing aqueous solution to inactivate a superabsorbent polymer {[0005]}, 
a separating step in which a sieve is used to separate a solid-liquid mixture that has been subjected to the inactivating step {[0006], [0018] note the screen with moderate mesh is the sieve}, 
into a first fraction containing constituent materials of the absorbent article and a second fraction containing an aqueous solution containing a calcium compound and nutrient salt {[0006] note the first fraction is the solid containing the constituent material of the adsorbent article and the second fraction is a liquid containing a calcium compound and nutrient salt}, 
or when a precipitate containing nutrient salt has been produced in the inactivating step, into a second fraction containing an aqueous solution containing the calcium compound and nutrient salt and the precipitate containing the nutrient salt that have passed through the sieve {note that this limitation is optional, but also disclosed as discussed above in [0006]}, 
a precipitation step in which a precipitate containing the nutrient salt is produced by HAP method {[0019]}.
FUNAMIZU, however, is silent on a concentration step to further purify or concentrate the hydroxyapatite content of the precipitate.
In the same field of endeavor that is related to phosphorous recovery method from wastewater treated urine, MIDORIKAWA discloses and a concentration step in which pH of an aqueous solution contacting with the precipitate containing the nutrient salt is adjusted to a range of 5.6 to 7.0 to dissolve at least a portion of the calcium compound other than hydroxyapatite in the precipitate and increase a hydroxyapatite content in the precipitate (claim 1), wherein the pH during the concentration step is in a range of 5.7 to 6.3 (claim 7) {[0047] note recovery of hydroxyapatite (HAP), [0057] note treating the precipitate or HAP in the filter press with pH of 6 until the excess calcium hydroxide (the calcium compound other than HAP) is removed}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the concentration step of MIDORIKAWA at pH 6 into the method of FUNAMIZU. As disclosed by MIDORIKAWA, the advantage of this treatment at pH 6 is that it removes the excess calcium hydroxide from the HAP and further purifies the desired HAP product {[0057]} and also the finial product has few other impurities such as iron, aluminum, and silicon {[0051]}.
Regarding claim 6, FUNAMIZU discloses wherein an oxidizing agent that disintegrates the superabsorbent polymer is not added before the separating step {note that in the entire FUNAMIZU process no oxidizing agent is added}.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over FUNAMIZU and MIDORIKAWA as applied to claim 1 above, and further in view of GOTO (JP-2013150977-A and its English translation), hereinafter GOTO.
Regarding claims 2-4, combination of FUNAMIZU and MIDORIKAWA discloses all the limitations of claim 1. This combination, however, is silent on an additional step of water immersion/addition prior to the inactivating step.
In the same field of endeavor that is related to disposal of hygiene products, GOTO discloses which includes, prior to the inactivating step, a water addition step in which additional water is added to the used absorbent article and the superabsorbent polymer in the used absorbent article is made to further absorb water (claim 2), wherein the water addition step is a step of immersing the used absorbent article in water (claim 4) {[0003] note that although this disclosure is in the background section, it teaches that it is well known to add water to prevent/reduce further swelling, [0065] note dilution with water (thus immersing) to maximize swelling and thus prevent further swelling}.
wherein in the water addition step, 3 to 50 liter of water is added per 1 kg of the used absorbent article {[0065] note the amount and see further analysis below}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the water addition/immersion step of GOTO in the combination method of FUNAMIZU and MIDORIKAWA, prior to its deactivation step. As disclosed by GOTO, it is well known in the art to add water to the adsorbent prior to its further treatment to prevent swelling {[0003]} and GOTO also discloses that that in its treatment method the super adsorbent is diluted with water to maximize the swelling {[0065]}.
The Examiner notes that GOTO teaches adding enough water to achieve maximum swelling {[0065]}. Therefore , GOTO recognizes the amount of water to be a result-effective variable. Its amount is determined by monitoring the swelling of the adsorbent. It is well established that determination of optimum values of result-effective variables is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
The person of ordinary skill in the art would look to optimize the amount of added water, through routine experimentation, to arrive an appropriate amount that causes maximum swelling and thus prevent adding excess water that results in wastage. The Examiner submits that based on these routine experimentations and depending on the type of adsorbent, the claimed value of needed water (3-50 liter of water per kg of adsorbent) may be easily determined by an artisan.
Regarding claim 5, combination of FUNAMIZU and MIDORIKAWA discloses all the limitation of claim 1. This combination, however, is silent on the size of the sieve used in the separation step. Therefore, one of ordinary skill in the art would have been motivated to look to prior art to determine an appropriate sieve.
GOTO discloses wherein in the separating step, a sieve with a mesh opening of 50 to 300 µm is used, and at least a portion of the inactivated superabsorbent polymer is separated as the first fraction {[0028] note the mesh size of 0.15-0.25 mm or 150 to 250 µm}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the sieve size of GOTO in the combination method of FUNAMIZU and MIDORIKAWA. As discussed, since the combination above is silent on this size, one of ordinary skill in the art would have been highly motivated to look to prior art to determine the optimum size. Such art is GOTO.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748